ICJ_125_FrontierDispute_BEN_NER_2003-09-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND FRONTALIER

(BENIN/NIGER)

ORDONNANCE DU 11 SEPTEMBRE 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER OF 11 SEPTEMBER 2003
Mode officiel de citation:
Différend frontalier (Bénin! Niger),
ordonnance du 11 septembre 2003, C.LJ. Recueil 2003, p. 155

Official citation:

Frontier Dispute {Benin/Niger),
Order of 11 September 2003, I C.J. Reports 2003, p. 155

 

N° de vente:
ISSN 0074-4441 Sales number 874
ISBN 92-1-070982-9

 

 

 
11 SEPTEMBRE 2003

ORDONNANCE

DIFFÉREND FRONTALIER
(BÉNIN/NIGER)

FRONTIER DISPUTE
(BENIN/NIGER)

11 SEPTEMBER 2003

ORDER
155

INTERNATIONAL COURT OF JUSTICE

YEAR 2003

11 September 2003

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning the Frontier Dispute { Benin! Niger),

Having regard to Article 48 of the Statute of the Court, and to
Articles 18, paragraph 3, 44, 46 and 92 of the Rules of Court,

Having regard to the Special Agreement signed by the Republic of
Benin and the Republic of Niger on 15 June 2001 and having entered into
force on 11 April 2002, by which the Governments of those two States
agreed to submit to a Chamber of the Court a dispute concerning “the
definitive delimitation of the whole boundary between them”,

Having regard to the Order of 27 November 2002, whereby the Court
fixed 27 August 2003 as the time-limit for the filing of a Memorial by
each of the Parties;

Whereas the Memorials of Benin and Niger have been filed within the
above time-limit ;

Whereas Article 3, paragraph 1 (b), of the above-mentioned Special
Agreement provides that a Counter-Memorial shall be submitted by each
of the Parties not later than nine months after the exchange of Memorials,

Fixes 28 May 2004 as the time-limit for the filing of a Counter-
Memorial by each Party; and

Reserves the subsequent procedure for further decision.

2003
11 September
General List
No. 125
FRONTIER DISPUTE (ORDER 11 IX 03) 156

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eleventh day of September, two
thousand and three, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Benin and the Government of the Republic of Niger,
respectively.

(Signed) Gilbert GUILLAUME,
President of the Chamber.

(Signed) Philippe COUVREUR,
Registrar.
